Exhibit 99.1 NextPhase Wireless Reduces Debt by over $4,700,000 NextPhase Wireless Debt converts to equity in Series A Preferred ANAHEIM, CA, October 6, 2008 /PRNewswire-FirstCall/ NextPhase Wireless (OTCBB: NPHS), a nationwide developer of WiMAX networks and a provider of advanced broadband solutions, today announced a reduction of debt and enhancement of their balance sheet. NextPhase, on September 30, 2008, completed the issuance of a Series A Preferred. The Company issued 476,804 shares of its Series A Preferred Stock and in exchange cancelled approximately $4,768,000 of indebtedness of the Company, at a rate of $10.00 of indebtedness per share. On October 6, 2008, the Company filed a Form 8-K fully describing the terms of the transaction and the Series A Preferred Stock. Tom Hemingway, CEO, commented, "We have eliminated most of the debt from our balance sheet in exchange for preferred stock without redemption rights. With our balance sheet much improved, we look forward to seeking financing for future growth." “I am proud and pleased that our investors have faith in the company and management to make it through hard economic times,” stated Tom Hemingway By reducing the debt outstanding and converting it to equity, NextPhase Wireless has the ability to refinance and continue the building of its WiMAX network in California, Pennsylvania, Southern New Jersey and Georgia. About NextPhase Wireless, Inc. With a mission to build a device-agnostic, WiMAX-ready, wireless broadband connectivity/content delivery platform serving all 48 contiguous U.S. states, NextPhase Wireless is focused on providing connectivity services and solutions to businesses, public school systems and local government agencies. Using licensed WiMAX and LMDS spectrum bands, the Company offers fully-integrated solutions with the highest levels of reliability, security, flexibility, scalability and price-performance. For more information, please visit http://www.npwireless.com. This press release includes statements that may constitute "forward- looking" statements, usually containing the words "believe," "estimate," "project," "expect" or similar expressions. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
